355 U.S. 424 (1958)
HONEYCUTT
v.
WABASH RAILWAY CO.
No. 639.
Supreme Court of United States.
Decided January 27, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE ST. LOUIS COURT OF APPEALS OF MISSOURI.
Charles E. Gray for petitioner.
PER CURIAM.
The petition for certiorari is granted, and the judgment of the St. Louis Court of Appeals of the State of Missouri is reversed and the case is remanded for proceedings in conformity with this opinion. We hold that the proofs justified with reason the jury's conclusion that employer negligence played a part in producing the petitioner's injury. Ferguson v. Moore-McCormack Lines, Inc., 352 U.S. 521; Rogers v. Missouri Pacific R. Co., 352 U.S. 500.
MR. JUSTICE HARLAN, whom MR. JUSTICE WHITTAKER joins, concurs in the result for the reasons given in his memorandum in Gibson v. Thompson, 355 U.S. 18.
For the reasons set forth in his opinion in Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 524, MR. JUSTICE FRANKFURTER is of the view that the writ of certiorari is improvidently granted.